Citation Nr: 0714690	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell alpha 
thalassemia trait and its residuals.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 rating decision of the RO in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran's sickle cell alpha thalassemia trait is 
congenital.

2.  The residuals of this condition were not initially 
manifested during the veteran's active duty military service 
and are not otherwise attributable to his service. 

3.  The veteran does not have a service-connected disability, 
irrespective of whether he is incapable of obtaining and 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's sickle cell alpha thalassemia trait and 
residuals were not incurred in or aggravated by his active 
duty service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims for service connection and a TDIU.  This is evident 
from a letter sent to him in May 2003.  To the extent 
possible, VCAA notice should be provided to a claimant prior 
to the initial adjudication of the claims.  See Mayfield, 
supra.  Here, this was indeed the case as the May 2003 letter 
was sent prior to the initial adjudication in June 2003.  And 
in the July 2003 statement of the case (SOC), the claims were 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Compare and contrast with Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007), wherein the Court 
clarified and distinguished its holding in Dingess, but in 
any event indicating that, where service connection was not 
granted prior to the VCAA's enactment, like it was in 
Dingess, the veteran is entitled to pre-decisional notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, then there is a question of 
whether this is prejudicial error.

Here, the veteran admittedly was not provided Dingess/Dunlap 
notice concerning the disability rating and effective date 
elements of his claims.  But this is nonprejudicial because 
the Board is denying his underlying claims, so these 
downstream elements are moot.  See Bernard v. Brown, 4 
Vet. App. 384(1993) (indicating that, when the Board 
addresses an issue not addressed by the RO, the Board must 
explain why doing this is not prejudicial).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal - that 
is, to the extent the evidence mentioned is available and 
obtainable.  There is no suggestion on the current record 
there remains evidence that is pertinent to the issues on 
appeal that has yet to be obtained.  The veteran's 
representative did not indicate or otherwise suggest any 
outstanding evidence when submitting statements in support of 
the claim in April 2004 and more recently in March 2006.  The 
appeal is ready to be considered on the merits.

Laws and Regulations
Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to establish service 
connection for the claimed disorder, there must be:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, or this is legitimately questionable, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In VAOPGCPREC 82-90 (O.G.C. Prec. 82-90), 
however, VA's General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the veteran has 
additional disability from aggravation due to a superimposed 
condition.  See also Monroe v. Brown, 4 Vet. App. 513, 514- 
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002 & Supp. 2006); 38 C.F.R. § 3.306 (2006).

Analysis
Sickle Cell Alpha Thalassemia Trait

The veteran's argument is somewhat two-fold.  On one hand, he 
appears to assert that his sickle cell alpha thalassemia 
trait is a result of his active duty service.  On the other 
hand, he seems to argue he has residuals - including a 
"neurosis, a bone condition, and a glandular condition" 
that were first manifested during his active duty service, 
before receiving a proper diagnosis, in turn requiring 
surgery (a hip replacement, etc.).  See his May 2003 
statement in support of claim, VA Form 21-4138.

With respect to Hickson element (2), in-service incurrence, 
the veteran's service medical records (SMRs) are completely 
unremarkable for symptoms pertaining to sickle cell alpha 
thalassemia trait - including signs of a neurosis, bone or 
glandular condition.  Additionally, there is no indication in 
his SMRs that sickle cell alpha thalassemia trait was 
diagnosed at any time during his active duty military 
service.  Accordingly, Hickson element (2) has not been 
satisfied and his claim fails on this basis.  But for the 
sake of completeness, the Board will also address the 
remaining Hickson elements.

With respect to Hickson element (1), proof of current 
disability, VA outpatient treatment records dated from 1978 
to 1991 reflect treatment for a multitude of diagnoses.  But 
a June 1984 VA outpatient treatment record, in particular, 
noted the veteran had a questionable history of sickle cell 
trait.  A VA hospital discharge summary dated in 1989 also 
shows a medical history significant for sickle cell trait 
with avascular necrosis of the left and right hips, status-
post right prosthesis in 1985.  That notwithstanding, the 
veteran's alpha thalassemia is, by all medical accounts, an 
inherited disease, meaning in his genetic makeup.  And, as 
mentioned, service connection cannot be granted for 
congenital disorders as a matter of express VA regulation.  
See 38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception 
is if there is probative evidence of additional disability 
due to aggravation during service by a superimposed 
condition, and there is no such evidence in this particular 
instance.  Furthermore, keep in mind the veteran is 
essentially alleging entitlement to service connection for a 
mere "trait," rather than actual disease.  And there has 
been a whole line of cases discussing the difference between 
what amounts to be a mere laboratory finding versus and 
actual disabling disease.  See, e.g., Van Winkle v. 
Nicholson, U.S. Vet. App. No. 04-1144 (Apr. 18, 2007) 
(a single judge, so nonprecedential decision).  Cf. 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating 
schedule.).  The term "disability," as used for VA purposes, 
refers to a condition resulting in an impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
Hyperlipidemia does not necessarily cause any impairment of 
earning capacity, and is not a disease entity.

In any event, even assuming for the sake of argument that the 
veteran's "trait" is indicative of actually disabling 
disease, there still remains no medical nexus evidence 
attributing this condition to his military service.  And 
although he has asserted there is indeed such a relationship, 
as a layman he is not competent to render such a medical 
nexus opinion, and again, there is no competent medical 
evidence supporting this bare allegation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

During his October 1992 VA examination, the veteran explained 
that during service he experienced cramping in his lower 
extremities that has persisted during the years since his 
discharge.  He said that after service he was diagnosed with 
sickle trait in the early 1980s and then several years later 
his diagnosis was sickle thalassemia.  He also mentioned the 
avascular necrosis in both his hips and the fact that he had 
undergone a hemiarthroplasty on his right hip.  The diagnosis 
was sickle thalassemia.  The examiner noted that the 
veteran's complaints of cramping while in service (which he 
acknowledged he did not seek medical attention for) could 
possibly have been related to his diagnosis of sickle 
thalassemia.

The Court, however, has repeatedly declined to accept 
equivocal medical opinions as a basis for granting service 
connection because saying a condition is "possibly" related 
to service, or "may be" related to service, or anything of 
this sort, is tantamount to saying this also "may not" be 
the case.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim. Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Hence, the Board finds this far from 
definitive opinion to be of no probative value.

Consider also that the opinion was not based on an 
independent review of the file, rather relied on the 
veteran's self-reported history.  There also is no 
explanation of the reasons or basis for the VA examiner's 
opinion.  See LaShore v. Brown, 8 Vet App 406 (1995) (a 
veteran's lay history is not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (medical opinion premised on unsubstantiated account 
is of no probative value and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).  



Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for sickle cell 
alpha thalassemia trait, including its residuals.  The 
benefits sought on appeal are accordingly denied as there is 
no reasonable doubt concerning this to resolve in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

Service connection is not currently in effect for any 
disabilities.  Therefore, at no time has the veteran met the 
threshold minimum rating requirements for consideration of a 
TDIU.  See 38 C.F.R. § 4.16(a).  Furthermore, given the lack 
of service-connected disabilities, he may not receive an 
extraschedular total rating based on individual 
unemployability.   See 38 C.F.R. §§ 3.321, 4.16(b).  
Accordingly, the claim for TDIU must be denied as lacking 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

The claim for service connection for sickle cell alpha 
thalassemia trait, including its residuals, is denied.

The claim for a TDIU also is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


